Cook, J.,
dissenting. I respectfully dissent, because the majority misapplies the two-issue rule. Assuming “that the sexual harassment claim should not have been submitted to the jury,” the fact that it was submitted along with the claim of intentional infliction of emotional distress requires us to assume that the jury based its award on both claims. It is for that very reason that we may not assume, as the majority does, that the jury would have made the same award without the claim for sexual harassment.
In my dissent in Wagner v. Roche Laboratories (1999), 85 Ohio St.3d 457, 463, 709 N.E.2d 162, 167 (Cook, J., dissenting), I wrote:
“Under Ricks [v. Jackson (1959), 169 Ohio St. 254, 8 O.O.2d 255, 159 N.E.2d 225], the two-issue rule ‘does not apply where there is a charge on an issue upon which there should have been no charge.’ Id. at paragraph four of the syllabus. The majority attempts to distinguish this case from Ricks, however, by concluding that greater prejudice resulted from the improper charge in that case. The quantum of prejudice, however, is not the barometer for application of the Ricks analysis.” When an instruction is given with no evidence to support it, prejudice is generally presumed. Id. at 461, 709 N.E.2d at 165.
*191The jury here awarded undifferentiated damages to Hampel on both the sexual harassment and the intentional-infliction-of-emotional-distress claims. Under Ricks, we may not use the two-issue rule to presume a lack of prejudice. Because I believe that the court of appeals correctly remanded this action for a new trial, I respectfully dissent.